Name: 75/701/EEC: Commission Decision of 17 October 1975 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to unworked drawn or blown glass in rectangles having a thickness of 4 mm or less, falling within heading No ex 70.05 of the Common Customs Tariff, originating in the USSR and in free circulation in the Federal Republic of Germany
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1975-11-20

 nan